Siguencia v City of New York (2016 NY Slip Op 03108)





Siguencia v City of New York


2016 NY Slip Op 03108


Decided on April 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Siguencia v City of New York2016ny03108918 160680/13This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on April 26, 2016Sweeny, J.P., Saxe, Moskowitz, Gische, Webber, JJ.918 160680/13[*1]Manuel Siguencia, Plaintiff-Appellant,The City of New York, Defendant-Respondent, 4101 Austin Boulevard Corp., et al., Defendants.Bisogno & Meyerson, LLP, Brooklyn (Theresa A. Ficchi of counsel), for appellant.Zachary W. Carter, Corporation Counsel, New York (Susan P. Greenberg of counsel), for 
Order, Supreme Court, New York County (Frank P. Nervo, J.), entered on or about December 5, 2014, which, to the extent appealed from as limited by the briefs, granted the City's motion for summary judgment dismissing plaintiff's Labor Law §§ 240 and 241 claims, unanimously reversed, on the law, without costs, and the motion denied.
The City concedes that the court improperly dismissed the Labor Law §§ 240 and 241 claims on the ground that the City was an out-of-possession landlord, since the statutes impose liability on property owners without regard to the owner's degree of supervision or control over the premises (Gordon v Eastern Ry. Supply , 82 NY2d 555, 559-560 [1993]; Celestine v City of New York , 86 AD2d 592 [2d Dept 1982], affd  59 NY2d 938 [1983]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 26, 2016
CLERK